Citation Nr: 1739687	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972 and from March 1972 to November 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a January 2016 Travel Board hearing.  This matter was previously before the Board in March 2016 and was remanded for further development.  The hearing transcript has been associated with the claims file.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

The medical evidence shows that the Veteran had a carpal tunnel release surgery on his left wrist in March 2006.  The Veteran contends that he has had numbness in his left wrist since the surgery.  Additionally, the Veteran claims that he was not informed of the risks associated with the surgery and that he never signed a consent form prior to the surgery.  A February 2006 VA treatment note states that the physician discussed the anticipated outcome of the surgery with the Veteran and that a consent form was completed.  However, no consent form is associated with the record.  Pursuant to 38 C.F.R. § 17.32(d), a signed consent form must be appropriately documented in the health record for all diagnostic and therapeutic treatments or procedures that require the use of sedation or anesthesia.  Thereby, on remand, the RO must attempt to locate any consent forms related to the Veteran's March 2006 carpal tunnel release surgery performed at the Palo Alto, California VA medical center.

In March 2016, this matter was remanded by the Board to obtain outstanding treatment records, to include those of the Veteran's actual surgery and any consent forms signed by the veteran prior to surgery.  Additionally, the Board instructed the RO to obtain a VA medical opinion to determine whether the Veteran sustained an additional disability as a result of his surgery.  Although a medical opinion was obtained in July 2016, the record does not reflect that the Veteran's outstanding treatment records have been obtained.  Although this failure appears to have been due to the Veteran's failure to respond to an evidence development letter dated in April 2016, the Board finds that as the case must be remanded, another attempt to obtain treatment records is warranted.  

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his disability, including any consent forms and surgical reports.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

A specific emphasis should be placed on obtaining any records from the Palo Alto, California VA medical center for the period of February through April 2006, to include any surgery reports or consent forms. 

2. Thereafter, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

